 



Exhibit 10.4
GOLDMAN, SACHS & CO. ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000
EXECUTION COPY
March 3, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.:     858-909-1800
Facsimile No.:     858-909-2000
Re: Warrants (Reference No. 1626958623)
          The purpose of this letter agreement (this “Confirmation”) is to
confirm the terms and conditions of the Warrants issued by NuVasive, Inc.
(“Company”) to Goldman, Sachs & Co. (“Bank”) on the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
this Transaction.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.
          Each party is hereby advised, and each such party acknowledges, that
the other party has engaged in, or refrained from engaging in, substantial
financial transactions and has taken other material actions in reliance upon the
parties’ entry into the Transaction to which this Confirmation relates on the
terms and conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Bank and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Bank and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2.   The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

         
 
  Trade Date:   March 3, 2008
 
       
 
  Warrants:   Equity call warrants, each giving the holder the right to purchase
one Share at the Strike Price, subject to the Settlement Terms set forth below.
For the purposes of the Equity Definitions, each reference to a Warrant herein
shall be deemed to be a reference to a Call Option.
 
       
 
  Warrant Style:   European

 



--------------------------------------------------------------------------------



 



         
 
  Seller:   Company
 
       
 
  Buyer:   Bank
 
       
 
  Shares:   The common stock of Company, par value USD 0.001 per Share (Exchange
symbol “NUVA”)
 
       
 
  Number of Warrants:   2,235,150, subject to adjustment as provided herein.
 
       
 
  Warrant Entitlement:   One Share per Warrant
 
       
 
  Strike Price:   USD 49.1260
 
       
 
  Premium:   USD 13,820,000.00
 
       
 
  Premium Payment Date:   March 7, 2008
 
       
 
  Exchange:   The NASDAQ Global Select Market
 
       
 
  Related Exchange(s):   All Exchanges

Procedures for Exercise:

         
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date(s):   Each Scheduled Trading Day during the period from and
including the First Expiration Date and to and including the 80th Scheduled
Trading Day following the First Expiration Date shall be an “Expiration Date”
for a number of Warrants equal to the Daily Number of Warrants on such date;
provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under this Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.  
 
  First Expiration Date:   June 17, 2013 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.

2



--------------------------------------------------------------------------------



 



         
 
  Daily Number of Warrants:   For any Expiration Date, the Number of Warrants
that have not expired or been exercised as of such day, divided by the remaining
number of Expiration Dates (including such day), rounded down to the nearest
whole number, subject to adjustment pursuant to the provisos to “Expiration
Date(s)”.
 
       
 
  Automatic Exercise:   Applicable; and means that a number of Warrants for each
Expiration Date equal to the Daily Number of Warrants (as adjusted pursuant to
the terms hereof) for such Expiration Date will be deemed to be automatically
exercised; provided that “In-the-Money” means that the Relevant Price for such
Expiration Date exceeds the Strike Price for such Expiration Date; and provided
further that all references in Section 3.4(b) of the Equity Definitions to
“Physical Settlement” shall be read as references to “Net Share Settlement”.
 
       
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.”  
 
      Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Valuation:

         
 
  Valuation Time:   Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion.
 
       
 
  Valuation Date:   Each Exercise Date.

Settlement Terms:

         
 
  Settlement Method:   Net Share Settlement.
 
       
 
  Net Share Settlement:   On the relevant Settlement Date, Company shall deliver
to Bank the Share Delivery Quantity of Shares for such Settlement Date to the
account specified hereto free of payment through the Clearance System.
 
       
 
  Share Delivery Quantity:   For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, rounded down to the nearest whole number
plus any Fractional Share Amount.
 
       
 
  Net Share Settlement Amount:   For any Settlement Date, an amount equal to the
product of (i) the Number of Warrants exercised or deemed exercised on the
relevant Exercise Date, (ii) the Strike Price Differential for such Settlement
Date and (iii) the Warrant Entitlement.  
 
  Settlement Price:   For any Valuation Date, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on

3



--------------------------------------------------------------------------------



 



         
 
      Bloomberg page NUVA.UQ <equity> AQR (or any successor thereto) in respect
of the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time on such Valuation Date (or if such volume-weighted average price is
unavailable or is, in the Calculation Agent’s reasonable discretion, erroneous,
the market value of one Share on such Valuation Date, as determined by the
Calculation Agent). Notwithstanding the foregoing, if (i) any Expiration Date is
a Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.
 
       
 
  Settlement Date(s):   As determined in reference to Section 9.4 of the Equity
Definitions, subject to Section 9(k)(i) hereof.
 
        Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8,
9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.
 
        Representation and Agreement:   Notwithstanding Section 9.11 of the
Equity Definitions and subject to Sections 9(k) and 9(m) of this Confirmation,
the parties acknowledge that any Shares delivered to Bank may be, upon delivery,
subject to restrictions and limitations arising from Company’s status as issuer
of the Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:
     Adjustments applicable to the Warrants:

               Method of Adjustment:   Calculation Agent Adjustment. For the
avoidance of doubt, in making any adjustments under the Equity Definitions, the
Calculation Agent may make adjustments, if any, to any one or more of the Strike
Price, the Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement. Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by Section 9(f)
of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.

Extraordinary Events applicable to the Transaction:

         
 
  New Shares:   Section 12.1(i) of the Equity Definitions is hereby amended by
deleting the text in clause (i) in its entirety and replacing it with the phrase
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, The

4



--------------------------------------------------------------------------------



 



         
 
      NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)”.
 
        Consequence of Merger Events:    
 
        Merger Event:   Applicable: provided that if an event occurs that
constitutes both a Merger Event under Section 12.1(b) of the Equity Definitions
and Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation,
Bank may elect, in its commercially reasonable judgment, whether the provisions
of Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(A) will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Cancellation and Payment (Calculation Agent Determination)
 
       
 
  Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Bank may elect, in its commercially reasonable
judgment, Component Adjustment (Calculation Agent Determination).
 
        Consequence of Tender Offers:    
 
        Tender Offer:   Applicable; provided however that if an event occurs
that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and Additional Termination Event under Section 9(h)(ii)(C) of this
Confirmation, Bank may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C)
will apply.
 
       
 
  Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
  Share-for-Combined:   Modified Calculation Agent Adjustment
 
        Modified Calculation
Agent Adjustment:   If, in respect of any Merger Event to which Modified
Calculation Agent Adjustment applies, the adjustments to be made in accordance
with Section 12.2(e)(i) of the Equity Definitions would result in Issuer being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Issuer and the issuer of the Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Bank that Bank has determined, in its commercially
reasonable discretion, to be reasonably necessary or appropriate to allow Bank
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
of the Equity Definitions, and to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Bank, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under

5



--------------------------------------------------------------------------------



 



         
 
      Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.
 
       
 
  Reference Markets:   For the avoidance of doubt, and without limiting the
generality of the foregoing provisions, any adjustment effected by the
Calculation Agent pursuant to Section 12.2(e) and/or Section 12.3(d) of the
Equity Definitions may be determined by reference to the adjustment(s) made in
respect of Merger Events or Tender Offers, as the case may be, in the
convertible bond market.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Not Applicable
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption:   Applicable
 
       
 
  Increased Cost of Hedging:   Applicable
 
       
 
  Loss of Stock Borrow:   Applicable
 
       
 
  Maximum Stock Loan Rate:   100 basis points.
 
       
 
  Increased Cost of Stock Borrow: Applicable
 
       
 
  Initial Stock Loan Rate:   25 basis points.
 
        Hedging Party:   Bank for all applicable Additional Disruption Events
 
        Determining Party:   Bank for all applicable Extraordinary Events;
provided that Bank shall make all determinations required pursuant to this
Transaction, in a commercially reasonable manner, and such determinations shall
be binding absent manifest error.
 
        Non-Reliance:   Applicable
 
        Agreements and Acknowledgments Regarding Hedging Activities:  
Applicable
 
        Additional Acknowledgments:   Applicable
 
        4. Calculation Agent:   Bank; provided that Bank shall make all
calculations, adjustments and determinations required pursuant to this
Transaction, in a commercially reasonable manner, and such calculations,
adjustments and determinations shall be binding absent manifest error.

6



--------------------------------------------------------------------------------



 



          5. Account Details:
 
       
 
  (a)   Account for payments to Company:
 
       
 
      To be provided by Company.
 
       
 
      Account for delivery of Shares from Company:
 
       
 
      To be provided by Company.
 
       
 
  (b)   Account for payments to Bank:
 
       
 
      Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021
 
       
 
      Account for delivery of Shares to Bank:
 
       
 
      To be provided by Bank.
 
        6. Offices:    
 
        The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.
 
       
 
      The Office of Bank for the Transaction is: One New York Plaza, New York,
New York 10004
 
        7. Notices: For purposes of this Confirmation:
 
       
 
  (a)   Address for notices or communications to Company:
 
       
 
      NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000
 
       
 
  (b)   Address for notices or communications to Bank:
 
       
 
      Bank notice information to follow:
 
       
 
      Bank notice information to follow:
 
       
 
      Goldman, Sachs & Co.
One New York Plaza
New York, NY 10004

  Attn:   Equity Operations: Options and Derivatives   Telephone:   (212)
902-1981   Facsimile:   (212) 428-1980/1983           With a copy to:          
    Attn:   Tracey McCabe       Equity Capital Markets   Telephone:   (212)
357-0428   Facsimile:   (212) 902-3000

7



--------------------------------------------------------------------------------



 



8. Representations, Warranties and Agreements of Company and Bank

  (a)   The representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”) dated as of March 3, 2008
between Company and Goldman, Sachs & Co. and J.P. Morgan Securities Inc., as the
Initial Purchasers are true and correct and are hereby deemed to be repeated to
Bank as if set forth herein. Company hereby further represents and warrants to
Bank that on the Trade Date and the Premium Payment Date:

  (i)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.     (ii)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency applicable
to the Company, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.     (iii)   No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Company of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.     (iv)   The Shares of Company initially issuable upon
exercise of the Warrant by the net share settlement method (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable, and the issuance
of the Warrant Shares will not be subject to any preemptive or similar rights.
The Warrant Shares have been approved for listing on The NASDAQ Global Select
Market, subject to official notice of issuance.     (v)   Company is not and
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

8



--------------------------------------------------------------------------------



 



  (vi)   Company is an “eligible contract participant” (as such term is defined
in Section 1a(12) of the Commodity Exchange Act, as amended).     (vii)   During
the period starting on the first Expiration Date and ending on the last
Expiration Date (the “Settlement Period”), neither Company nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Bank.     (viii)   Without limiting the
generality of Section 13.1 of the Equity Definitions, Company acknowledges that
Bank is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 128, 133 (as amended), 149 or
150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor issue statements) or
under any accounting standards including FASB’s Liabilities & Equity Project.  
  (ix)   Prior to the Trade Date, Company shall deliver to Bank a resolution of
Company’s board of directors authorizing the Transaction and such other
certificate or certificates as Bank shall reasonably request.     (x)   Company
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”)).  
  (xi)   Company understands no obligations of Bank to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Bank or any governmental agency.     (xii)  
Company agrees that it (A) will not during the Settlement Period make, or permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Bank following any such announcement that such announcement has
been made; and (C) shall promptly (but in any event prior to the next opening of
the regular trading session on the Exchange) provide Bank with written notice
specifying (i) Company’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Company to Bank that such information is true and correct. In addition, Company
shall promptly notify Bank of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

  (b)   Each of Bank and Company acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Bank represents
and warrants to Company that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment and its investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss

9



--------------------------------------------------------------------------------



 



      in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, (v) its financial condition is such that it has no need
for liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
    (c)   Each party acknowledges and agrees to be bound by the Conduct Rules of
the National Association of Securities Dealers, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.     (d)   Company represents and warrants that it has
received, read and understands the OTC Options Risk Disclosure Statement and a
copy of the most recent disclosure pamphlet prepared by The Options Clearing
Corporation entitled “Characteristics and Risks of Standardized Options”.

9. Other Provisions:

  (a)   Opinions. Company shall deliver an opinion of counsel, dated as of the
Trade Date, to Bank with respect to the matters set forth in Sections 8(a)(i)
through (iv) of this Confirmation; provided that, with respect to “any agreement
or instrument” referred to in Section 8(a)(ii), such opinion shall only refer to
agreements and instruments filed as exhibits to Counterparty’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2007, as updated by any
exhibits to Current Reports on Form 8-K filed on January 11, 2008, January 31,
2008 and February 29, 2008.     (b)   Repurchase Notices. Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Bank a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the quotient of (x) the product of (a) the Number of
Warrants and (b) the Warrant Entitlement divided by (y) the number of Company’s
outstanding Shares (such quotient expressed as a percentage, the “Warrant Equity
Percentage”) would be (i) greater than 7.5% or (ii) 0.5% greater than the
Warrant Equity Percentage included in the immediately preceding Repurchase
Notice. Company agrees to indemnify and hold harmless Bank and its affiliates
and their respective officers, directors, employees, affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Bank’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Bank with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of

10



--------------------------------------------------------------------------------



 



      such settlement or judgment. Company shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.    
(c)   Regulation M. Company shall not, during the period starting on the first
Expiration Date and ending on second Scheduled Trading Day immediately following
the last Expiration Date, engaged in a distribution, as such term is used in
Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.     (d)   No Manipulation. Company is not entering into this
Transaction (i) on the basis of, and it is not aware of, any material non-public
information with respect to itself or the Shares (ii) in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer or (iii) to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.     (e)   Transfer or Assignment.
Company may not transfer any of its rights or obligations under this Transaction
without the prior written consent of Bank. Bank may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under this
Transaction to any third party. If after Bank’s commercially reasonable efforts,
Bank is unable to effect such a transfer or assignment on pricing terms
reasonably acceptable to Bank and within a time period reasonably acceptable to
Bank of a sufficient number of Warrants to reduce (i) Bank Group’s “beneficial
ownership” (within the meaning of Section 13 of the Exchange Act and rules
promulgated thereunder) to 8.0% of Company’s outstanding Shares or less or
(ii) the Warrant Equity Percentage to 14.5% or less, Bank may designate any
Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) Bank Group’s
“beneficial ownership” following such partial termination will be equal to or
less than 8.0% or (ii) the Warrant Equity Percentage following such partial
termination will be equal to or less than 14.5%. In the event that Bank so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Company shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
paragraph 9(j) shall apply to any amount that is payable by Company to Bank
pursuant to this sentence). Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Bank to purchase, sell,
receive or deliver any Shares or other securities to or from Company, Bank may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Bank’s obligations in
respect of this Transaction and any such designee may assume such obligations.
Bank shall be discharged of its obligations to Company to the extent of any such
performance. “Bank Group” means Bank or any affiliate of Bank subject to
aggregation with Bank under such Section 13 of the Exchange Act

11



--------------------------------------------------------------------------------



 



      and rules promulgated thereunder and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Bank.    
(f)   Dividends. If at any time during the period from but excluding the Trade
Date, to and including the Expiration Date, an ex-dividend date for a cash
dividend or distribution occurs with respect to the Shares, then the Calculation
Agent will adjust any of the Strike Price, Number of Warrants and/or Daily
Number of Warrants to preserve the fair value of the Warrants to Bank after
taking into account such dividend or distribution or lack thereof.     (g)  
[Reserved.]     (h)   Additional Provisions.

(i) Amendments to the Equity Definitions:
(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.
(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”
(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.
(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Bank’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:
(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and
(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:
(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and
(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will, in a
commercially reasonable manner, determine the Cancellation Amount payable by one
party to the other.”

12



--------------------------------------------------------------------------------



 



(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to this Transaction, (1)
Bank shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, and (2) Company shall be deemed the sole Affected Party and the
Transaction shall be deemed the sole Affected Transaction:
(A) Company (i) merges or consolidates with or into any other person, other than
a subsidiary, another person merges with or into Company, or Company conveys,
sells, transfers or leases all or substantially all of its assets to another
person or (ii) engages in any recapitalization, reclassification or other
transaction in which all or substantially all its Shares are exchanged for or
converted into cash, securities or other property, in each case, other than any
merger or consolidation:
(x) that does not result in a reclassification, conversion, exchange or
cancellation of outstanding Shares and pursuant to which the consideration
received by holders of Shares immediately prior to the transaction entitles such
holders to exercise, directly or indirectly, 50% or more of the voting power of
all shares of capital stock entitled to vote generally in the election of
directors of the continuing or surviving corporation immediately after such
transaction; or
(z) which is effected solely to change Company’s jurisdiction of incorporation
and results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity;
(B) There is a default by Company or any subsidiary in the payment of the
principal or interest on any mortgage, agreement or other instrument under which
there may be outstanding, or by which there may be secured or evidenced any
indebtedness for money borrowed in excess of $15 million in the aggregate of
Company and/or any subsidiary, whether such indebtedness now exists or shall
hereafter be created resulting in such indebtedness becoming or being declared
due and payable, and such acceleration shall not have been rescinded or annulled
within 10 days after written notice of such acceleration has been received by
Company or such subsidiary.
(C) Any person acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of Company’s capital stock entitling the person to exercise 50% or more
of the total voting power of all shares of Company’s capital stock entitled to
vote generally in elections of directors, other than an acquisition by Company
or any of its subsidiaries. For purposes of this provision, whether a person is
a “beneficial owner” will be determined in accordance with Rule 13d-3 under the
Exchange Act, and “person” includes any syndicate or group that would be deemed
to be a “person” under Section 13(d)(3) of the Exchange Act.
(D) Company is liquidated or dissolved or holders of Shares approve any plan or
proposal for Company’s liquidation or dissolution.
(E) if Shares (or shares of any other capital stock or American Depositary
Receipts in respect of shares of capital stock into which Company’s notes are
convertible), are not listed for trading on any of the New York Stock Exchange,
the NASDAQ Global Market or the NASDAQ Global Select Market (or any of their
respective successors).
(F) the first day on which a majority of the members of Company’s board of
directors does not consist of continuing directors. “Continuing directors” means
(i) individuals who on the date hereof constituted Company’s board of directors
and (ii) any new directors whose election to Company’s board of directors or
whose nomination for election by Company’s stockholders was approved by at least
a majority of its directors then still in office (or a duly

13



--------------------------------------------------------------------------------



 



constituted committee thereof), either who were directors on the date hereof or
whose election or nomination for election was previously so approved.
(G) Bank, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Bank).
Notwithstanding the forgoing, any event set forth in clause (A) or any merger or
consolidation set forth in clause (C) above will not constitute an Additional
Termination Event if at least at least 90% of the consideration paid for the
Shares (excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights and cash dividends) in connection with
such event consists of shares of capital stock traded or to be traded
immediately following the completion of the merger or consolidation or such
other transaction on any of the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market (or any of their respective
successors).

  (i)   No Collateral or Setoff. Notwithstanding any provision of the Agreement,
the Confirmation or the Equity Definitions or any other agreement between the
parties to the contrary, the obligations of Company hereunder are not secured by
any collateral. Obligations under this Transaction shall not be set off by
Company against any other obligations of the parties, whether arising under the
Agreement, this Confirmation or the Equity Definitions, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Bank’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Bank in the same currency and in the same Transaction.
In calculating any amounts under Section 6(e) of the Agreement or Section 12 of
the Equity Definitions, notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, (1) separate amounts shall be calculated as
set forth in Section 6(e) of the Agreement or Section 12 of the Equity
Definitions, as applicable, with respect to this Transaction, and (2) such
separate amounts shall be payable pursuant to Section 6(d)(ii) of the Agreement
or Section 12 of the Equity Definitions. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of Company neither party shall have the right
to set off any obligation that it may have to the other party under this
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation, the Equity Definitions or any
other agreement between the parties hereto, by operation of law or otherwise.  
  (j)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of this Transaction, an amount is payable
by Company to Bank, (i) pursuant to Section 12.2, 12.3, 12.6, 12.7 or
Section 12.9 of the Equity Definitions (except in the event of an Insolvency,
Nationalization, Tender Offer or Merger Event in which the consideration or
proceeds to be paid to holders of shares consists solely of cash) or
(ii) pursuant to Sections 6(d) and 6(e) of the Agreement (except in the event of
an Event of Default in which Company is the Defaulting Party or a Termination
Event in which Company is the Affected Party, other than an Event of Default of
the type described in (x) Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or (y) a Termination Event of the type described in Section 5(b) of
the Agreement, in the case of both (x) and (y), resulting from an event or
events outside Company’s control) (a “Payment Obligation”), Company shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Bank, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. New York local time on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or, in the case of an Additional Disruption
Event, date of cancellation, as applicable; provided that if

14



--------------------------------------------------------------------------------



 



      Company does not validly elect to satisfy its Payment Obligation by the
Share Termination Alternative, Bank shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.
Notwithstanding the foregoing, Company’s or Bank’s right to elect satisfaction
of a Payment Obligation in the Share Termination Alternative as set forth in
this clause shall only apply to Transactions under this Confirmation.

         
 
  Share Termination Alternative:   If applicable, Company shall deliver to Bank
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.2, 12.3, 12.6, 12.7 or Section 12.9 of the Equity Definitions and
Sections 6(d) and 6(e) of the Agreement, as applicable, subject to paragraph
(k)(i) below, in satisfaction, subject to paragraph (k)(ii) below, of the
Payment Obligation in the manner reasonably requested by Bank free of payment.
 
       
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Bank of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. The
Calculation Agent shall notify Company of such Share Termination Unit Price at
the time of notification of the Payment Obligation. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in paragraph (k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in paragraph (k)(ii) below, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, the Tender Offer Date, the Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), the date of
cancellation or the Early Termination Date, as applicable.
 
       
 
  Share Termination Delivery Unit:   In the case of a Termination Event, Event
of Default, Additional Disruption Event or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the

15



--------------------------------------------------------------------------------



 



         
 
      number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
       
 
  Failure to Deliver:   Inapplicable
 
       
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

  (k)   Registration/Private Placement Procedures. If, in the reasonable opinion
of Bank, following any delivery of Shares or Share Termination Delivery Property
to Bank hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Bank subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Share Termination Delivery Property pursuant to any applicable
federal or state securities law (including, without limitation, any such
requirement arising under Section 5 of the Securities Act as a result of such
Shares or Share Termination Delivery Property being “restricted securities”, as
such term is defined in Rule 144 under the Securities Act, or as a result of the
sale of such Shares or Share Termination Delivery Property being subject to
paragraph (c) of Rule 145 under the Securities Act) (such Shares or Share
Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Bank waives the need for registration/private
placement procedures set forth in (i) and (ii) below. Notwithstanding the
foregoing, solely in respect of any Daily Number of Warrants exercised or deemed
exercised on any Expiration Date, Company shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates which election shall be applicable to all Settlement Dates for
such Warrants and the procedures in clause (i) or clause (ii) below shall apply
for all such delivered Restricted Shares on an aggregate basis commencing after
the final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in customary private placement procedures with respect
to such Restricted Shares of similar size, in form and substance reasonably
acceptable to Bank, in its good faith and commercially reasonable discretion;
provided that Company may not elect a Private Placement Settlement if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Company to Bank (or any affiliate designated by Bank) of

16



--------------------------------------------------------------------------------



 



      the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by Bank
(or any such affiliate of Bank). The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Bank, due
diligence rights (for Bank or any designated buyer of the Restricted Shares by
Bank), opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Bank. In the case
of a Private Placement Settlement, Bank shall, in a commercially reasonable
manner, determine the appropriate discount to the Share Termination Unit Price
(in the case of settlement of Share Termination Delivery Units pursuant to
paragraph (j) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Bank hereunder; provided that in no event
shall such number be greater than two times the Number of Shares (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Bank to Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).         In the event Company
shall not have delivered the full number of Restricted Shares otherwise
applicable as a result of the proviso above relating to the Maximum Amount (such
deficit, the “Deficit Restricted Shares”), Company shall be continually
obligated to deliver, from time to time until the full number of Deficit
Restricted Shares have been delivered pursuant to this paragraph, Restricted
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Company additionally authorizes any unissued Shares
that are not reserved for other transactions. Company shall immediately notify
Bank of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Restricted Shares to be delivered) and promptly deliver such Restricted Shares
thereafter.     (ii)   If Company elects to settle the Transaction pursuant to
this clause (ii) (a “Registration Settlement”), then Company shall promptly (but
in any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Bank, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Bank. If Bank, in its sole reasonable discretion, is not satisfied
with such procedures and documentation Private Placement Settlement shall apply.
If Bank is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to paragraph (j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business

17



--------------------------------------------------------------------------------



 



      Day on which Bank completes the sale of all Restricted Shares or, in the
case of settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(1) or (2) (or any similar provision
then in force) under the Securities Act and (iii) the date upon which all
Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(3) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Bank by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
Shares (“Make-whole Shares”) in an amount that, based on the Settlement Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Amount.     (iii)   Without limiting the generality of the
foregoing, Company agrees that any Restricted Shares delivered to Bank, as
purchaser of such Restricted Shares, (i) may be transferred by and among Bank
and its affiliates and Company shall effect such transfer without any further
action by Bank and (ii) after the period of 6 months from the Trade Date (or
1 year from the Trade Date if, at such time, informational requirements of Rule
144(c) are not satisfied with respect to the Company) has elapsed after any
Settlement Date for such Restricted Shares, Company shall promptly remove, or
cause the transfer agent for such Restricted Shares to remove, any legends
referring to any such restrictions or requirements from such Restricted Shares
upon request by Bank (or such affiliate of Bank) to Company or such transfer
agent, without any requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Bank (or such
affiliate of Bank).     If (x) Company shall fail to effectuate the Private
Placement Settlement as set forth in clause (i) or (y) Company shall fail to
effectuate the Registration Settlement as set forth in clause (ii) and Company
shall fail to effectuate the Private Placement Settlement following its failure
to effectuate the Registration Settlement, then either the failure set forth in
clause (x) or the failure set forth in clause (y) shall constitute an Event of
Default with respect to which Company shall be the Defaulting Party.

  (l)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Bank may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder, the Bank Group would directly or indirectly beneficially
own (as such term is defined for purposes of Section 13(d) of the Exchange Act)
in excess of 8.0% of the outstanding Shares. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, the Bank Group would directly or indirectly so beneficially
own in excess of 8.0% of the outstanding Shares. If any delivery owed to Bank
hereunder is not made, in whole or in part, as a result of this provision,
Company’s obligation to make such delivery shall not be extinguished and Company
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Bank gives notice to Company that, after such
delivery, the Bank Group would not directly or indirectly so beneficially own in
excess of 8.0% of the outstanding Shares.

18



--------------------------------------------------------------------------------



 



  (m)   Share Deliveries. Company acknowledges and agrees that, to the extent
the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Bank will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to the Company) shall be eligible for resale under Rule 144 of the Securities
Act and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to the
Company), may be transferred by and among Bank and its affiliates and Company
shall effect such transfer without any further action by Bank. Notwithstanding
anything to the contrary herein, Company agrees that any delivery of Shares or
Share Termination Delivery Property shall be effected by book-entry transfer
through the facilities of DTC, or any successor depositary, if at the time of
delivery, such class of Shares or class of Share Termination Delivery Property
is in book-entry form at DTC or such successor depositary. Notwithstanding
anything to the contrary herein, to the extent the provisions of Rule 144 of the
Securities Act or any successor rule are amended, or the applicable
interpretation thereof by the Securities and Exchange Commission or any court
change after the Trade Date, the agreements of Company herein shall be deemed
modified to the extent necessary, in the opinion of outside counsel of Company,
to comply with Rule 144 of the Securities Act, as in effect at the time of
delivery of the relevant Shares or Share Termination Delivery Property.     (n)
  Governing Law. New York law (without reference to choice of law doctrine other
than Title 14 of Article 5 of the New York General Obligations Law).     (o)  
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.     (p)   Tax Disclosure. Effective from the
date of commencement of discussions concerning the Transaction, Company and each
of its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.     (q)   Maximum Share Delivery. Notwithstanding any other provision
of this Confirmation or the Agreement, in no event will Company be required to
deliver more than the Maximum Amount of Shares in the aggregate to Bank in
connection with this Transaction, subject to the provisions regarding Deficit
Restricted Shares     (r)   Right to Extend. Bank may postpone, in whole or in
part, any Expiration Date or any other date of valuation or delivery with
respect to some or all of the relevant Warrants (in which event the Calculation
Agent shall make appropriate adjustments to the Daily Number of Warrants with
respect to one or more Expiration Dates) if Bank determines, in its commercially
reasonable judgment, that such extension is reasonably necessary or appropriate
to preserve Bank’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Bank to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Bank were Issuer or an affiliated purchaser of Issuer, be
in

19



--------------------------------------------------------------------------------



 



      compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Bank.    
(s)   Status of Claims in Bankruptcy. Bank acknowledges and agrees that this
Confirmation is not intended to convey to Bank rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any U.S. bankruptcy proceedings of Company; provided that nothing
herein shall limit or shall be deemed to limit Bank’s right to pursue remedies
in the event of a breach by Company of its obligations and agreements with
respect to the Transaction; provided, further, that nothing herein shall limit
or shall be deemed to limit Bank’s rights in respect of any transactions other
than the Transaction.     (t)   Securities Contract; Swap Agreement. Each of
Bank and Company agrees and acknowledges that Bank is a “financial institution,”
“swap participant” and “financial participant” within the meaning of
Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in Section
101(53B) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder is a “transfer,” as such term is defined in Section 101(54) of the
Bankruptcy Code, and (B) that Bank is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code.     (u)   Delivery or Receipt of Cash. For the
avoidance of doubt, other than receipt of the Premium by Company, nothing in
this Confirmation shall be interpreted as requiring Company to deliver or
receive cash in respect of the settlement of the Transactions contemplated by
this Confirmation, except in circumstances where the cash settlement thereof is
within Company’s control (including, without limitation, where Company elects to
deliver or receive cash or fails timely to elect to deliver or receive Share
Termination Delivery Property in respect of the settlement of such Transactions
or in those circumstances in which holders of the Shares would also receive
cash).     (v)   Payment by Bank. In the event that (a) an Early Termination
Date occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Bank owes
to Company an amount calculated under Section 6(e) of the Agreement, or (b) Bank
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

20



--------------------------------------------------------------------------------



 



          Company hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Company with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

                  Very truly yours,           Goldman, Sachs & Co.    
 
           
 
  By:   David G. Goldenberg
 
        Authorized Signatory
Name: David G. Goldenberg    

Accepted and confirmed
as of the Trade Date:
NuVasive, Inc.

         
By:
  /s/ Alexis V. Lukianov
 
    Authorized Signatory
Name: Alexis V. Lukianov    

21